Exhibit 10.1

 

July 11, 2013

 

[g165761km01i001.jpg]

 

Via E-Mail:  garyheasley@mac.com

 

Gary E. Heasley

14505 Walnut Creek Drive

Fort Wayne, IN 46814

 

Dear Gary:

 

We are pleased to extend an offer of employment to you with Carpenter Technology
Corporation.

Should you accept this offer, your position will be Senior Vice President –
Performance Engineered Products at our Reading, Pennsylvania location.  Your
first day of employment will be July 22, 2013.  Highlights of your new position
include:

 

Ø                        Annual Base Salary: $370,000 paid bi-weekly.

 

Ø                        Annual Bonus Plan: You will be eligible to participate
in the Company’s Executive Bonus Compensation Plan or such successor arrangement
(if any) as the Board may from time to time establish.  Your target annual bonus
opportunity for the fiscal year ending June 30, 2014 is 80% of your annual base
salary pro-rated based on earnings received during the fiscal year.  Zero to
200% of target will be earned based upon achievement of various metrics during
the fiscal year ending June 30, 2014.  The relevant corporate performance
objectives are determined by the Board or its Human Resources Committee each
fiscal year.

 

Ø                        Relocation Benefits – You will be expected to relocate
your primary residence to the general vicinity of the Company’s principal
executive offices.  To facilitate this, you will be entitled to the relocation
benefits described in the Executive Relocation Policy attached hereto as Exhibit
C. All terms and conditions related to Relocation are contingent upon your
execution of the attached Employee Reimbursement Agreement – Moving Expenses.

 

Ø                        Long Term Incentive Grants:  The Company generally
grants equity awards to its senior executives annually. The terms of these
awards are determined by the Human Resources Committee of Carpenter’s Board of
Directors. You will be eligible to receive an annual award at the time these
grants are made to all employees in similar positions. The next anticipated
grant will be made in July 2013, and the targeted value of such grant for this
fiscal year is $400,000.

 

Ø                        Health, Welfare and Retirement Benefits:  You will be
eligible to participate in the employee benefit programs applicable to our
salaried employees generally, including the Company’s health and welfare plans,
as well as the defined contribution plan.  In addition, you will be eligible to
participate in the Deferred Compensation Plan for Officers and Key Employees of
Carpenter Technology Corporation.  Your annual vacation entitlement will be 5
weeks. Except as herein provided, or as may be hereafter approved by the Board
or its Human Resources Committee, you will not be entitled to further
compensation or benefits.

 

--------------------------------------------------------------------------------


 

Ø                        Executive Severance Plan: Your employment by the
Company is “at will” and may be terminated by the Company or by you at any
time.  However, if your employment terminates due to a termination by the
Company without “cause” or a resignation by you with “good reason” (each, as
defined in the attached Plan document), you will be entitled to receive the
severance benefits included in the Severance Pay Plan for Executives of
Carpenter Technology Corporation attached hereto as Exhibit D.

 

Ø                        Change in Control Severance: You will be entitled to
severance benefits in the event of a change in control, as described in the
Change in Control Severance Plan attached hereto as Exhibit E. For avoidance of
doubt, benefits under this section will be in lieu of, not in addition to, the
severance benefits described in the Severance Pay Plan for Executives of
Carpenter Technology Corporation.

 

Ø                        Intellectual Property, Confidentiality and Restrictive
Covenants: In your capacity as an executive of the Company, you will be exposed
to the Company’s most sensitive and proprietary information and technology, and
will be provided with access to the Company’s most valuable and carefully
cultivated business relationships.  Accordingly, your employment is conditioned
upon your execution of the Intellectual Property, Confidentiality and
Restrictive Covenant Agreement attached hereto as Exhibit F.

 

You represent and warrant that there are no restrictions, agreements or
understandings whatsoever that would prevent or make unlawful your execution of
this letter, that would be inconsistent or in conflict with this letter or your
obligations hereunder, or that would otherwise prevent, limit or impair your
ability to be employed by the Company.

 

Your ownership of or transactions in securities of the Company will be subject
to the Company’s insider trading policies and stock ownership guidelines from
time to time in effect.

 

Reimbursement by the Company of any expense will be subject to Company policies
and practices in effect from time to time and will be further subject to the
requirements of Treas. Reg. §§ 1.409A-3(i)(1)(iv)(A)(3), (4) and (5).

 

Any payment or transfer of property to you will be subject to tax withholding to
the extent required by applicable law.

 

 

This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements, and understandings of every nature between us regarding
these matters.

 

This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

 

This offer of employment is contingent upon your successfully meeting all of
Carpenter’s terms of employment.  Among those is a pre-employment physical
examination and providing documentation that verifies both your identity and
eligibility for employment in the United States in compliance with the
Immigration Reform and Control Act of 1986.

 

--------------------------------------------------------------------------------


 

To acknowledge your consent and agreement to with the foregoing, please execute
and date this letter in the space provided below and return an executed copy to
me.  This letter may be signed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute a single
instrument.

 

 

Congratulations!

 

 

Sincerely,

 

[g165761km01i002.jpg]

 

 

William A. Wulfsohn

 

 

President & CEO

 

 

Carpenter Technology Corp.

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 DATE:

 

 

 

 

 

 

 

 

Gary Heasley

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

CARPENTER TECHNOLOGY CORPORATION

EMPLOYEE REIMBURSEMENT AGREEMENT – MOVING EXPENSES

 

[g165761km03i001.jpg]

 

 

Directions:  In order to receive relocation benefits, the Employee Reimbursement
Agreement must be signed and returned to the Total Rewards Department prior to
payment.

 

Employee Name:

Gary E. Heasley

 

 

Social Security Number:

---------------------------

 

 

Effective Start Date:

July 22, 2013

 

 

Department/Location:

Reading, PA

 

 

Hiring Manager:

William Wulfsohn

 

This Agreement is effective as of the date signed.  It is between Carpenter
Technology Corporation and Gary E. Heasley, (the “Employee”), under the
following terms and conditions.

 

1.                                    As part of the offer of employment made to
you on July 11, 2013, Carpenter Technology Corporation will pay for certain
relocation expenses in accordance with Carpenter’s relocation policy as
described in your offer and in the program description.

 

2.                                    Both parties agree that the Employee’s
employment with Carpenter Technology Corporation is at will.  Both parties
further agree that should the Employee voluntarily terminate employment with
Carpenter Technology Corporation, or should Carpenter Technology Corporation
terminate the Employee for cause within two (2) years after the commencement of
relocation assistance, the Employee agrees to repay the relocation expenses in
accordance with the schedule as indicated below.  For the purposes of this
agreement, For Cause shall mean:

 

a.             your conviction of a crime involving moral turpitude;

 

b.            you become incapable of performing the duties of your employment
with Carpenter due to loss or suspension of any license or certification
required for the performance of those duties;

 

c.             conduct by you that is found by Carpenter to constitute fraud,
embezzlement, or theft that occurs during or in the course of your employment
with Carpenter;

 

--------------------------------------------------------------------------------


 

d.           intentional damage by you to Carpenter’s assets or property or the
assets or property of Carpenter’s customers, vendors, or employees;

 

e.             intentional disclosure by you of Carpenter’s confidential
information contrary to Carpenter’s policies or instructions received by you
during or in the course of your employment with Carpenter;

 

f.              intentional engagement by you in any activity which would
constitute a breach of duty of loyalty  to Carpenter;

 

g.            conduct by you found by Carpenter to constitute a willful and
continued failure or refusal by you to substantially perform your duties for
Carpenter (except as a result of incapacity due to physical or mental illness),

 

h.            your failure to comply with Carpenter’s policies or practices
despite having been advised and/or instructed regarding those policies or
practices; or

 

i.                conduct by you that is demonstrably and materially injurious
to Carpenter, monetarily or otherwise, as determined by Carpenter, including
injury to Carpenter’s reputation or conduct by you otherwise having an adverse
affect upon Carpenter’s interests, as determined by Carpenter.

 

Length of Service from

 

 

 

Commencement of Relocation Assistance Services

 

Amount of Reimbursement

 

 

 

 

 

6 months or less

 

100%

 

7 to 12 months

 

 75%

 

13 to 18 months

 

 50%

 

19 to 24 months

 

 25%

 

 

3.                                    The Employee acknowledges that his/her
final pay may be applied to the repayment of the relocation expenses paid to him
or paid to a third party on behalf of the Employee.

 

 

 

 

 

 

 

 

Gary E. Heasley

 

Date

 

 

 

 

Carpenter Technology Corporation

 

 

 

 

 

[g165761km03i002.jpg]

 

July 11, 2013

 

 

 

 

William A. Wulfsohn

 

Date

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SEVERANCE PAY PLAN FOR EXECUTIVES

OF CARPENTER TECHNOLOGY CORPORATION

As adopted July 1, 2010

 

[g165761km05i001.jpg]

 

Carpenter Technology Corporation, a Delaware corporation (the “Employer”),
hereby adopts the Carpenter Technology Corporation Severance Pay Plan for
Executives (the “Plan”) for the benefit of certain of its executives on the
following terms and conditions:

 

The Plan, as set forth herein, provides consideration that is intended to assist
with the transition period which may be experienced by executives of the
Employer covered by the Plan in the event of a termination of employment under
the enumerated circumstances in return for the executive’s execution of a valid
and binding release (that is not subsequently revoked, rescinded, invalidated or
challenged in any way), that releases the Employer from any and all legal or
equitable claims related to the executive’s employment, or termination of
employment, with the Employer notwithstanding any indemnification agreements
that were in effect indemnifying the executives during their employment with the
Employer.

 

This Plan is a “top-hat” plan within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  As such, this Plan is subject to limited ERISA reporting and
disclosure requirements, and is exempt from all other ERISA requirements. 
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Employer and any Employee, any beneficiary,
or any other person.

 

ARTICLE I

 

Definitions

 

In the Plan the singular includes the plural, use of the masculine pronoun
includes the feminine pronoun and initially capitalized words shall have the
following meanings unless the context clearly indicates otherwise.  The use of
any definition given to terms within this Plan shall be strictly limited to the
interpretation of this Plan and shall in no way modify definitions of those same
terms established elsewhere under law or contract.

 

Section 1.01. Base Salary.  The total annual base salary payable to such
Employee at the rate in effect on the Date of Termination.  Base Salary shall
not be reduced for any salary reduction contributions: (a) to cash or deferred
arrangements under Code § 401(k), (b) to a cafeteria plan under Code § 125, or
(c) to a nonqualified deferred compensation plan.  Base Salary shall not take
into account any bonuses, reimbursed expenses, credits or benefits (including
benefits under any plan of deferred compensation), or any additional cash
compensation or compensation payable in a form other than cash.

 

Section 1.02. Cause.  Any termination of an Employee’s employment with an
Employer which results from:

 

Company Confidential

 

--------------------------------------------------------------------------------


 

(i)                                Employee’s conviction of a crime involving
moral turpitude;

 

(ii)                            Employee becoming incapable of performing the
duties of his or her employment with Employer due to loss or suspension of any
license or certification required for the performance of those duties;

 

(iii)                        conduct by Employee that is found by Employer to
constitute fraud, embezzlement, or theft that occurs during or in the course of
Employee’s employment with Employer;

 

(iv)                        intentional damage by Employee to Employer’s assets
or property or the assets or property of Employer’s customers, vendors, or
employees;

 

(v)                          intentional disclosure by Employee of Employer’s
confidential information contrary to Employer’s policies or instructions
received by Employee during or in the course of Employee’s employment with
Employer;

 

(vi)                        intentional engagement by Employee in any activity
which would constitute a breach of duty of loyalty  to Employer;

 

(vii)                    conduct by Employee found by Employer to constitute a
willful and continued failure or refusal by Employee to substantially perform
Employee’s duties for Employer (except as a result of incapacity due to physical
or mental illness),

 

(viii)                Employee’s failure to comply with Employer’s policies or
practices despite having been advised and/or instructed regarding those policies
or practices; or

 

(ix)                        conduct by Employee that is demonstrably and
materially injurious to Employer, monetarily or otherwise, as determined by
Employer, including injury to Employer’s reputation or conduct by Employee
otherwise having an adverse affect upon Employer’s interests, as determined by
Employer.

 

Section 1.03. Code.  The Internal Revenue Code of 1986, as now in effect or as
hereafter amended.  All citations to sections of the Code are to such sections
as they may from time to time be amended or renumbered.

 

Section 1.04. Date of Termination.  The Date of Termination shall be the date on
which a Termination occurs.

 

Section 1.05. Employee.  A full-time salaried employee of an Employer who is a
United States resident, except a person (1) who has an individual employment or
severance agreement  which is then currently effective with an Employer, (2) is
covered by a statutory severance entitlement, or (3) is a member of a bargaining
unit.

 

Section 1.06. Employer.  Employer means Carpenter Technology Corporation.

 

2

Company Confidential

 

--------------------------------------------------------------------------------


 

Section 1.07. Good Reason.  An Employee’s voluntary Termination within the
ninety (90) day period following the initial existence of one or more of the
following conditions arising without the Employee’s consent:

 

(a)                               a material diminution in the Employee’s Base
Salary;

 

(b)                              a material permanent diminution in the
Employee’s authority, duties, or responsibilities;

 

(c)                             a material change in the geographic location at
which the Employee must perform services which is at least fifty (50) miles from
his or her current principal place of work; or

 

(d)                           any other action or inaction that constitutes a
material breach by the Employer of  any employment agreement between the
Employee and the Employer; and

 

within thirty (30) days following the initial existence of a condition described
in subsections (a) through (d) above, the Employee must provide notice to the
Employer of the existence of the condition, and the Employer must fail to remedy
the condition within thirty (30) days of receipt of such notice.

 

Section 1.08. Severed Employee.  An Employee who has experienced a Termination.

 

Section 1.09. Termination.  An Employee’s termination of employment with the
Employer, as described in Treas. Reg. § 1.409A-1(h); provided, however, that a
Termination shall include only an involuntary discontinuance of the Employee’s
employment without Cause as a result of the independent exercise of the
unilateral authority of the Employer, as described in Treas. Reg. §
1.409A-1(n)(1), or a voluntary separation from service for Good Reason.

 

ARTICLE II

 

Eligibility and Participation

 

Section 2.01. Eligibility.   An Employee shall be eligible to participate in the
Plan if the Employee is:

 

(a)                               a Chief Executive Officer, Executive/Senior
Vice President, Vice President, or Assistant Vice President of the Employer on
the Date of Termination; and

 

(b)                              a member of the Employer’s “select group of
management or highly compensated employees,” as defined in ERISA Sections
201(2), 301(a)(3), and 401(a)(1).

 

Section 2.02. Participation.  An Employee who is eligible under Section 2.01
shall become a participant as of the effective date of the Plan, or, if later,
the date the Employee becomes eligible to participate under Section 2.01.

 

Section 2.03. Duration of Participation.  A Severed Employee shall cease to
participate in the Plan on the date the Severed Employee is no longer entitled
to a benefit under this Plan.

 

3

Company Confidential

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

Benefits

 

Section 3.01. Amount of Severance Benefit.  Each Severed Employee shall be
entitled, upon Termination and the execution of all required waivers, to the
severance benefit provided below:

 

 

Chief Executive
Officer

Executive/Senior
Vice President

Vice President

Assistant Vice
President

Continuation of Base Salary

18 months

12 months

12 months

6 months

 

Section 3.02. Payment of Severance Benefit.  A Severed Employee shall receive
his or her severance benefit following the Severed Employee’s execution of all
required and appropriate releases and waivers, to be paid, at the Employer’s
discretion, either in a lump sum payment or in equal monthly installment
payments beginning as soon as practicable but no later than sixty (60) days
following his or her Date of Termination.  To the maximum extent permitted under
Code § 409A, the severance benefits payable under this Plan are intended to
comply with the “separation  pay exception” under Treas. Reg. §
1.409A-1(b)(9)(iii); provided, however, that any portion of the severance
benefits that exceeds the dollar limitation under Treas. Reg. §
1.409A-1(b)(9)(iii) in effect on the Date of Termination shall be paid in a
single lump sum payment no later than two and one half (2 ½) months following
the Date of Termination in a manner that is intended to comply with the
“short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4).

 

Section 3.03. Mitigation and Offset.  An Employee shall not be required to
mitigate the amount of any payment provided for in this Article by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Article be reduced by any compensation earned by the Employee as the
result of employment by another employer.

 

Section 3.04.  Medical and Prescription Coverage.  If the Severed Employee
elects continuing group coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Employer shall provide
reimbursement of the Employer and Employee portion of the cost of such
continuation coverage until the earlier of (a) the end of the period the Severed
Employee is receiving Base Salary continuation payments under Section 3.01
above, or (b) such earlier date that the Severed Employee is covered under
another group health plan, subject to the terms of such plan and applicable law.

 

Section 3.05. Cash-Incentive Plan Benefits.  All benefits under the
Cash-Incentive Plan for the fiscal year of the Date of Termination shall become
nonforfeitable, subject to the satisfaction of the performance criteria set
forth in such plan.  The Severed Employee shall be entitled to payment of an
amount equal to the Severed Employee’s actual base salary multiplied by the
Severed Employee’s bonus target multiplied by  the  attainment of the
performance criteria as of the end of the fiscal year of the Date of
termination  Such benefits shall be paid no later than two and one half (2 ½)
months following the later of the end of the calendar year that includes the
Date of Termination or the end of the  Cash-Incentive Plan fiscal year that
includes the Date of Termination.

 

4

Company Confidential

 

--------------------------------------------------------------------------------


 

Section 3.06. Outstanding Equity RSUs.  The Severed Employee shall forfeit all
unvested shares or units (“Equity Awards”) outstanding under the Stock-Based
Incentive Compensation Plan for Officers and Key Employees (“Equity Incentive
Plan”) as of the Date of Termination.  Notwithstanding the preceding, the
Employer’s Board of Directors may, in its sole discretion, provide that the
Severed Employee’s right to the outstanding  Equity Awards shall become 100%
fully vested, and nonforfeitable as of the Date of Termination provided:

 

(i)                                  such accelerated vesting does not
accelerate or alter the time and form of payment of any Equity Award that is
subject to the application of Code § 409A, or

 

(ii)                              the payment of any Equity Award that is not
subject to the application of  Code § 409A shall be made no later than two and
one half (2 ½) months following the later of the end of the calendar year that
includes the Date of Termination or the end of the Equity Incentive Plan fiscal
year that includes the Date of Termination.

 

Section 3.07. Options.  All vested options granted to the Severed Employee that
remain outstanding as of the Date of Termination shall become nonforfeitable. 
The Severed Employee may exercise such options for a period of three (3) months
after the Date of Termination (but in no event later than the expiration date of
the option under the terms of the option’s grant). To the extent that the
Severed Employee does not exercise the options within the time specified herein,
the options shall terminate.

 

Section 3.08. Outplacement Services.  If requested by Severed Employee, Employer
shall provide Severed Employee with reasonable outplacement counseling and
services through an outplacement specialty firm designated by Employer at the
Employer’s expense. Severed Employee may utilize the outplacement services until
either (i) Severed Employee obtains other employment (full-time or part-time),
or (ii) the expiration of twelve (12) months (six (6) months with respect to an
Assistant Vice President) after Severed Employee begins utilizing the
outplacement services, whichever occurs first.

 

Section 3.09. Reimbursements or In-Kind Benefits.  Any reimbursements or in-kind
benefits provided under this Plan that are subject to Code § 409A shall be made
or provided in accordance with the requirements of Code § 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Plan, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

ARTICLE IV

 

Amendment and Termination

 

Section 4.01. Amendment and Termination.  The Human Resources Committee of the
Employer’s Board of Directors may amend or terminate this Plan at any time.

 

5

Company Confidential

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

Non-competition Covenant

 

Section 5.01. Employee’s Promises.   Employee shall not for a period of eighteen
(18) months after termination of employment by Employer, either himself or
herself or together with other persons, directly or indirectly, (i) own, manage,
operate, join, control or participate in the ownership, management, operation or
control of or become the employee, consultant or independent contractor of any
business engaged in the research, development, manufacture, sale, marketing or
distribution of stainless steel, titanium, specialty alloys, or metal fabricated
parts or components similar to or competitive with those manufactured by the
Employer as of the date the Employee’s employment with Employer ends; (ii) offer
services to any business that is or has been at any time during a period of
three (3) years prior to the Employee’s termination of employment with Employer
a customer, vendor or contractor of the Employer; or (iii) solicit any employee
of the Employer to terminate his or her employment with the Employer for
purposes of hiring such employee or hire any person who is an employee of the
Employer.

 

Section 5.02.  Remedies.  Employee acknowledges and agrees that in the event
that Employee breaches any of the covenants in this Article V, the Employer will
suffer immediate and irreparable harm and injury for which the Employer will
have no adequate remedy at law.  Accordingly, in the event that Employee
breaches any of the covenants in Article V, the Employer shall be absolutely
entitled to obtain equitable relief, including without limitation temporary
restraining orders, preliminary injunctions, permanent injunctions, and specific
performance.  The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Employer.  In addition to the
other remedies in this Article to which the Employer may be entitled, the
Employer shall receive attorneys’ fees and any other expenses incident to its
maintenance of any action to enforce its rights under this Agreement.

 

Section 5.03  Severability.  The covenants in this Article are severable, and if
any covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

 

ARTICLE VI

 

Miscellaneous

 

Section 6.01. Administration.  The general administration of the Plan, and the
responsibility for carrying out the provisions hereof, shall be placed in the
Human Resources Committee designated by the Employer.

 

The Human Resources Committee shall have complete discretionary authority to
interpret this Plan and to determine all questions arising in the
administration, construction and application of the Plan.  The Human Resources
Committee’s discretionary authority includes, but is not limited to,
determinations of all questions of fact relating to the eligibility of Employees
for benefits under this Plan and the amount of such benefits to which an
Employee may become entitled hereunder.  It shall have complete discretion to
correct any defect, supply any omission, reconcile any inconsistency or resolve
any ambiguity in such manner and to such extent as it shall deem necessary to
carry out the

 

6

Company Confidential

 

--------------------------------------------------------------------------------


 

purpose of this Plan.  The decision of the Human Resources Committee upon all
matters within the scope of its authority shall be final, conclusive and binding
on all parties.

 

The Human Resources Committee may appoint such agents, who need not be members
of the Human Resources Committee, as it deems necessary for the effective
exercise of its duties and may delegate to such agents any powers and duties,
both ministerial and discretionary, as the Human Resources Committee may deem
expedient and appropriate.

 

The members of the Human Resources Committee, including any Human Resources
Committee appointee or designee, shall use that degree of care, skill, prudence
and diligence that a prudent person acting in a like capacity and familiar with
such matters would use in the Human Resources Committee member’s conduct of a
similar situation.

 

With respect to the exercise of authority hereunder, and to the extent not
insured by an insurance company pursuant to the provisions of any applicable
insurance policy and to the extent permitted by law and Employer policy, the
Employer may indemnify and hold harmless each member of the Human Resources
Committee against any personal liability or expense incurred as a result of any
act or omission in the capacity as a member of the Human Resources Committee.

 

Section 6.02. Claims.  An Employee, who has not begun to receive benefits under
this Plan and who believes he or she is entitled to benefits hereunder, or the
Employee’s representative must submit a claim to the Human Resources Committee
or its designee (the “Administrator”).  A claim must be submitted in writing and
in a manner acceptable to the Administrator.  A claim will not be considered
complete until the Administrator has received all documentation it has requested
to verify the validity of the claim.  If the claim is wholly or partially
denied, the Administrator shall, within 90 days (or in special cases, and upon
prior written notice to the claimant, 180 days) of receipt of the completed
claim inform the claimant of the reason(s) for the denial, the specific
reference to the Plan provisions on which the denial was based, any additional
information that may be necessary to perfect the claim and the procedure for
appealing the denial of the claim.

 

Section 6.03.  Appeals.  The denial of any claim or application of the
provisions of this Plan must be appealed to the Human Resources Committee by the
claimant within 60 days of notification of such denial. The claimant shall have
a right to review all pertinent documents and submit comments in writing.  Any
appeal must include a written statement of the claimant’s position.  Upon its
receipt of the appeal the Human Resources Committee shall schedule an
opportunity for a full hearing of the issue and shall review and decide such
appeal within 60 days (or in special cases, and upon prior written notice to the
claimant, 120 days) of receipt of such appeal. Its decision shall be promptly
communicated in writing to the claimant.

 

Section 6.04.            Legal Action.        An Employee or any person claiming
rights through the Employee must complete the above claims and appeal procedures
as a mandatory precondition to any legal or equitable action in connection with
this Plan, and such legal or equitable action must be filed within 120 days of
the receipt of a final decision regarding the appeal or, if later, within one
year of the Termination (or alleged Termination) of the Employee, or benefits
under this Plan will be irrevocably barred.

 

7

Company Confidential

 

--------------------------------------------------------------------------------


 

Section 6.05. Nonalienation of Benefits.   None of the payments, benefits or
rights of any Employee shall be subject to any claim of any creditor of such
Employee, and, in particular, to the full extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Employee. No Employee shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which such Employee may expect to receive, contingently or otherwise, under this
Plan.

 

Section 6.06. No Contract of Employment.  Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving an Employee, or any
person whomsoever, the right to be retained in the service of any Employer, and
all Employees shall remain subject to discharge to the same extent as if the
Plan had never been adopted.

 

Section 6.07. Severability of Provisions.  The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect.

 

Section 6.08. Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 6.09. Unfunded Plan.  All payments of monetary benefits  provided under
the Plan shall be paid from the general assets of the Employer and no separate
fund shall be established to secure payment of vested amounts.  Notwithstanding
the foregoing, the Employer may establish a grantor trust to assist it in
funding Plan obligations; provided, however, that such trust shall at all times
remain located within the United States.  Any payments of vested amounts made to
an Employee or other person from any such trust shall relieve the Employer from
any further obligations under the Plan only to the extent of such payment. 
Nothing herein shall constitute the creation of a trust or other fiduciary
relationship between the Employer and any other person. No Employee shall have
any right to, or interest in, any particular assets of any Employer which may be
applied by such Employer to the payment of benefits or other rights under this
Plan.

 

Section 6.10. Payments to Incompetent Persons, Etc.  Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
giving a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Employer, the
Human Resources Committee and all other parties with respect thereto.

 

Section 6.11. Controlling Law.  This Plan shall be construed and enforced
according to the internal laws of the Commonwealth of Pennsylvania to the extent
not preempted by federal law, which shall otherwise control.

 

Section 6.12. Binding Effect.  Obligations incurred by the Employer pursuant to
this Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns, and the Employee and any beneficiary or other successor
in interest of the Employee.

 

8

Company Confidential

 

--------------------------------------------------------------------------------


 

Section 6.13. Code § 409A.  The Plan is intended to be exempt from the
application of Code § 409A.  To the extent this Plan is determined to be subject
to Code § 409A and a provision of the Plan is contrary to or fails to address
the requirements of Code § 409A and related Treasury Regulations, the Plan shall
be construed and administered as necessary to comply with such requirements to
the extent allowed under applicable Treasury Regulations until the Plan is
appropriately amended to comply with such requirements. Furthermore, to the
extent this Plan is determined to be subject to Code § 409A, any payment made on
account of the Termination of  a “specified employee” (as determined under
Treas. Reg. § 1.409A-1(i)) shall be made on the date that is six (6) months
after the date of the Employee’s Termination to the extent necessary to comply
with the requirements of Code § 409A and related Treasury Regulations; provided,
however, that the payments of vested amounts to which the Employee would have
been entitled during such 6-month period, but for this Section, shall be
accumulated and paid to the Employee on the first (1st) day of the seventh (7th)
month following the Employee’s Termination.

 

9

Company Confidential

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AMENDED AND RESTATED

CARPENTER TECHNOLOGY CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN

 

[g165761km07i001.jpg]

 

 

INTRODUCTION

 

As is the case with many publicly held corporations, there exists the
possibility of a Change in Control of the Company.  This possibility and the
uncertainty it creates may result in the loss or distraction of employees of the
Company and its Subsidiaries to the detriment of the Company and its
stockholders.  The avoidance of such loss and distraction is essential to
protecting and enhancing the best interests of the Company and its stockholders.

 

When a Change in Control is perceived as imminent, or is occurring, the Company
should be able to receive and rely on disinterested service from employees
regarding the best interests of the Company and its stockholders without concern
that employees might be distracted or concerned by the personal uncertainties
and risks created by the perception of an imminent or occurring Change in
Control.

 

It is consistent with the employment practices and policies of the Company and
its Subsidiaries and in the best interests of the Company and its stockholders
to treat fairly its employees whose employment terminates in connection with or
following a Change in Control.  Accordingly, it has been determined that
appropriate steps should be taken to assure the Company and its Subsidiaries of
the continued employment and attention and dedication to duty of their employees
and to seek to ensure the availability of their continued service,
notwithstanding the possibility, threat or occurrence of a Change in Control.

 

Therefore, in order to fulfill the above purposes, the Carpenter Technology
Corporation Change in Control Severance Plan was developed and adopted.

 

The Company now desires to make certain amendments to the Carpenter Technology
Corporation Change in Control Severance to provide benefits that are more
comparable to other companies in the Company’s industry.

 

Therefore, in order to fulfill the immediately preceding purpose, the Carpenter
Technology Corporation Change in Control Severance Plan has been amended and
restated in its entirety effective September 1, 2010, with the exception of
certain prospective amendments which are effective on such other dates as set
forth herein.

 

--------------------------------------------------------------------------------


 

ARTICLE I

ESTABLISHMENT OF PLAN

 

As of the Effective Date, the Company hereby establishes a separation
compensation plan known as the Carpenter Technology Corporation Change in
Control Severance Plan, as set forth in this document.

 

ARTICLE II

DEFINITIONS

 

As used herein the following words and phrases shall have the following meanings
unless the context clearly indicates otherwise:

 

(a)                               Affiliated Company.  Any company controlled
by, controlling or under common control with the Company.

 

(b)                              Annual Salary.  The Participant’s regular
annual base salary immediately prior to his or her termination of employment,
including compensation converted to other benefits under a flexible pay
arrangement maintained by the Company or any Subsidiary or deferred pursuant to
a written plan or agreement with the Company or any Subsidiary, but excluding
overtime pay, allowances, premium pay, compensation paid or payable under any
Company bonus or incentive plan of the Company or any Subsidiary or any similar
payment.

 

(c)                               Board.  The Board of Directors of Carpenter
Technology Corporation.

 

(d)                             Cause.  With respect to any Participant:  (i) 
the willful and continued failure of the Participant to perform substantially
the Participant’s duties with the Company or any Subsidiary (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by an
executive officer of the Company which specifically identifies the manner in
which the executive officer believes that the Participant has not substantially
performed the Participant’s duties, or (ii) the willful engaging by the
Participant in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company or any Subsidiary.  For purposes of this
definition, no act or failure to act on the part of the Participant shall be
considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or any Subsidiary. 
Any act or failure to act based upon authority (A) given pursuant to a
resolution duly adopted by the Board, or if the Company is not the ultimate
parent corporation of the Affiliated Companies and is not publicly-traded, the
board of directors of the ultimate parent of the Company, (B) upon the
instructions of the Chief Executive Officer or another executive officer of the
Company or any Subsidiary or (C) based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.  Effective
on the later of September 1, 2013 or the third anniversary of the date on which
notice of the amendment of this section of the Plan is provided

 

-2-

--------------------------------------------------------------------------------


 

to Participants, “Cause” shall mean any termination of a Participant’s
employment with the Company or a Subsidiary which results from:

 

(i)                                  Participant’s conviction of a crime
involving moral turpitude;

 

(ii)                              Participant becoming incapable of performing
the duties of his or her employment with Company or Subsidiary due to loss or
suspension of any license or certification required for the performance of those
duties;

 

(iii)                          conduct by Participant that is found by Company
or Subsidiary to constitute fraud, embezzlement, or theft that occurs during or
in the course of Participant’s employment with Company or Subsidiary;

 

(iv)                          intentional damage by Participant to Company’s or
Subsidiary’s assets or property or the assets or property of Company’s or
Subsidiary’s customers, vendors, or employees;

 

(v)                              intentional disclosure by Participant of
Company’s or Subsidiary’s confidential information contrary to Company’s or
Subsidiary’s policies or instructions received by Participant during or in the
course of Participant’s employment with Company or Subsidiary;

 

(vi)                          intentional engagement by Participant in any
activity which would constitute a breach of duty of loyalty to Company or
Subsidiary;

 

(vii)                      conduct by Participant found by Company or Subsidiary
to constitute a willful and continued failure or refusal by Participant to
substantially perform Participant’s duties for Company or Subsidiary (except as
a result of incapacity due to physical or mental illness);

 

(viii)                  Participant’s failure to comply with Company’s or
Subsidiary’s policies or practices despite having been advised and/or instructed
regarding those policies or practices; or

 

(ix)                          conduct by Participant that is demonstrably and
materially injurious to Company or Subsidiary, monetarily or otherwise, as
determined by Company or Subsidiary, including injury to Company’s or
Subsidiary’s reputation or conduct by Participant otherwise having an adverse
affect upon Company’s or Subsidiary’s interests, as determined by Company or
Subsidiary.

 

(e)                               Change in Control.  The occurrence of any of
the following events:

 

(i)                                  Any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated

 

-3-

--------------------------------------------------------------------------------


 

under the Exchange Act) of more than 50% of either (x) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (y) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control:  (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliated Company, or
(D) any acquisition pursuant to a transaction that complies with clauses (A),
(B), and (C) of paragraph (iii) of this definition of Change in Control;

 

(ii)                              Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board during any 12 month period; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

(iii)                          Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of the assets
or stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the

 

-4-

--------------------------------------------------------------------------------


 

Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

 

(iv)                          Approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company.

 

(f)                                Code.  The Internal Revenue Code of 1986, as
amended from time to time.

 

(g)                              Committee.  The Human Resources Committee of
the Board.

 

(h)                              Company.  Carpenter Technology Corporation and
any successor or assignee to the business or assets which becomes bound by this
Plan by reason of Article V.

 

(i)                                  Date of Termination.  The date on which a
Participant ceases to be an Employee of an Employer within the meaning of
Treasury Regulation Section 1.409A-1(h) and which constitutes a “separation from
service.”

 

(j)                                  Disability.  A qualified physician
designated by the Company or a Subsidiary has reviewed and approved the
determination that a Participant is either:

 

 (i)                              unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or

 

(ii)                              by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company or a Subsidiary.

 

 

(k)                              Effective Date.  August 20, 2007.

 

(l)                                  Employee.  A full-time employee of an
Employer and a member of the Employer’s “select group of management or highly
compensated employees,” as defined in ERISA Sections 201(2), 301(a)(3), and
401(a)(1).

 

(m)                          Employer.  The Company or any Subsidiary (or any
parent corporation of the Company or any of such parent corporation’s
subsidiaries) by which a Participant is employed.

 

(n)                              ERISA.  The Employee Retirement Income Security
Act of 1974, as amended from time to time.

 

-5-

--------------------------------------------------------------------------------


 

(o)                              Good Reason.  With respect to any Participant,
without such Participant’s written consent, actions taken by the Company
resulting in a material negative change in the employment relationship.  For
these purposes, a “material negative change in the employment relationship”
includes:  (i) any reduction in the Participant’s Annual Salary or Target Annual
Bonus opportunity, as in effect during the 120-day period immediately preceding
the Change in Control (or as such amounts may be increased from time to time),
other than as a result of an isolated and inadvertent action not taken in bad
faith; (ii) the Employer requiring the Participant to relocate his or her
principal place of business to a location which is more than 35 miles from his
or her previous principal place of business; (iii) the assignment to the
Participant of any duties inconsistent in any material and adverse respect with
the duties assigned to the Participant during the 120-day period immediately
prior to a Change in Control, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith; or (iv) any material
reduction in benefits of the Participant, as in effect during the 120-day period
immediately preceding the Change in Control, other than as a result of an
isolated and inadvertent action not taken in bad faith; provided, however, that
no material reduction shall be deemed to have occurred following a Change in
Control if the benefits provided to the Participant are (A) reasonably
equivalent to the benefits provided to similarly situated employees of the
company resulting from a Business Combination and its subsidiaries, and
(B) comparable to the benefits provided to the Participant immediately prior to
the Change in Control; (v) any purported termination of the Plan otherwise than
as expressly permitted by the Plan; or (vi) any failure by the Employer to
comply with and satisfy Article VI of the Plan.  Notwithstanding the foregoing,
a Participant’s mental or physical incapacity following the occurrence of a
material negative change in the employment relationship shall not affect a
Participant’s ability to terminate employment for Good Reason. In order to
invoke a termination for Good Reason, the Participant shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iv) within 90 days after the Participant has
knowledge of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition.  In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Participant must
terminate employment, if at all, within 90 days following the Cure Period in
order to terminate employment for Good Reason.    Effective on the later of
September 1, 2013 or the third anniversary of the date on which notice of the
amendment of this section of the Plan is provided to Participants, “Good Reason”
shall mean a Participant’s voluntary termination of employment within the ninety
(90) day period following the initial existence of one or more of the following
conditions arising without the Participant’s consent:

 

(i)                                  a material diminution in the Participant’s
Annual Salary;

 

(ii)                              a material permanent diminution in the
Participant’s authority, duties, or responsibilities;

 

(iii)                          a material change in the geographic location at
which the Participant must perform services which is at least fifty (50) miles
from his or her current principal place of work;

 

-6-

--------------------------------------------------------------------------------


 

(iv)                          change in title from Chief Executive Officer or
Chief Financial Officer to a non-Chief Executive Officer or non-Chief Financial
Officer title; or

 

(v)                              any other action or inaction that constitutes a
material breach by the Company or a Subsidiary of any employment agreement
between the Participant and the Company or Subsidiary; and

 

within thirty (30) days following the initial existence of a condition described
in subsections (i) through (iv) above, the Participant must provide notice to
the Company or Subsidiary of the existence of the condition, and the Company or
Subsidiary must fail to remedy the condition within thirty (30) days of receipt
of such notice.

 

(p)                              Participant.  Any Employee whose employment is
classified as job class 9 or above and any other Employee employed by the
Company or any of its Affiliated Companies in an equivalent position who is
designated as a Participant by the Chief Executive Officer of the Company;
provided, however, that no individual who is a party to a separately executed
change in control or similar agreement with the Company or any of its Affiliated
Companies entered into prior to a Change in Control shall be a Participant so
long as such agreement remains in force.  Each individual who is a Participant
immediately prior to a Change in Control shall remain a Participant at least
until the second anniversary of the Change in Control.  Notwithstanding the
foregoing, individuals employed primarily outside of the United States are not
eligible to be Participants.  Effective on the later of September 1, 2013 or the
third anniversary of the date on which notice of the amendment of this section
of the Plan is provided to Participants, this subsection shall be applied by
substituting “Job Profile E1 or above” for “ job class 9 or above.”

 

(q)                              Plan.  Amended and Restated Carpenter
Technology Corporation Change in Control Severance Plan.

 

(r)                                 Separation Benefits.  The benefits described
in Section 4.2 and Appendices A, B and C that are provided to qualifying
Participants under the Plan.

 

(s)                                Subsidiary.  Any corporation in which the
Company, directly or indirectly, holds a majority of the voting power of such
corporation’s outstanding shares of capital stock.

 

(t)                                 Target Annual Bonus.  The Participant’s
target bonus under the Company’s annual incentive plans for the fiscal year in
which such Participant’s Date of Termination occurs (or, if no target bonus has
been set for such fiscal year, the Participant’s target bonus for the
immediately preceding fiscal year).

 

ARTICLE III

ELIGIBILITY

 

A Participant shall cease to be a Participant in the Plan only as a result of an
amendment or termination of the Plan complying with Article VI of the Plan, or
when the

 

-7-

--------------------------------------------------------------------------------


 

Participant ceases to be an Employee of any Employer, unless, at the time the
Participant ceases to be an Employee, such Participant is entitled to payment of
a Separation Benefit as provided in the Plan.  A Participant entitled to payment
of a Separation Benefit or any other amounts under the Plan shall remain a
Participant in the Plan until the full amount of the Separation Benefit and any
other amounts payable under the Plan have been paid to the Participant.

 

ARTICLE IV

SEPARATION BENEFITS

 

3.1                            Terminations of Employment Which Give Rise to
Separation Benefits Under This Plan.  A Participant shall be entitled to
Separation Benefits as set forth in Section 4.2 below if, at any time during the
two-year period immediately following a Change in Control, the Participant’s
employment is terminated (i) by the Employer for any reason other than Cause,
death, or Disability or (ii) by the Participant for Good Reason.

 

3.2                            Separation Benefits.  If a Participant’s
employment is terminated in circumstances entitling such participant to
Separation Benefits pursuant to Section 4.1, the Company shall provide to such
Participant, within ten days following the Date of Termination, a lump sum cash
payment and the continued benefits and outplacement as set forth in Appendix A,
B or C, as applicable,  For purposes of determining the benefits set forth in
Appendix A, B or C, if the termination of the Participant’s employment is for
Good Reason based upon a reduction of the Participant’s Annual Salary,
opportunity to earn Target Annual Bonuses, or other compensation or employee
benefits, such reduction shall be ignored.

 

 

 

3.3                            Other Benefits Payable.  To the extent not
theretofore paid or provided, the Company shall timely pay or provide (or cause
to be paid or provided) to a Participant entitled to the Separation Benefits,
any amounts or benefits required to be paid or provided to the Participant, or
which the Participant is eligible to receive, under the General Retirement Plan
for Employees of Carpenter Technology Corporation (the “GRP”), and the
Separation Benefits shall be reduced, dollar for dollar (but not below zero), by
any amounts received by the Participant pursuant to the GRP.  Any other
severance pay or pay in lieu of notice required to be paid to such Participant
under applicable law or under any other severance pay plan or policy of the
Company or any Employer, including, without limitation, under the Severance Pay
Plan for Salaried Employees of Carpenter Technology Corporation (but excluding
the GRP) shall be reduced, dollar for dollar (but not below zero), by the
Separation Benefits.  The Separation Benefits shall in no event affect a
Participant’s eligibility for or entitlement to benefits under the GRP or any
other qualified or nonqualifed retirement or pension benefit or welfare or
fringe benefit plan, program, policy, practice, contract or agreement of the
Company and its Affiliated Companies.  Without limiting the generality of the
foregoing, the Participant’s resignation under this Agreement with or without
Good Reason, shall in no way affect the Participant’s ability to terminate
employment by reason of the Participant’s “retirement” under any compensation
and benefits plans, programs or arrangements of the Affiliated Companies,
including without

 

-8-

--------------------------------------------------------------------------------


 

limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Affiliated Companies, including without limitation any
retirement or pension plan or arrangement of the Affiliated Companies or
substitute plans adopted by the Company or its successors, and any termination
which otherwise qualifies as Good Reason shall be treated as such even if it is
also a “retirement” for purposes of any such plan.

 

3.4                            Certain Reduction of Payments by the Company.

 

(a)                               Reduction of Certain Payments.  For purposes
of this Section 4.4:  (i) a “Payment” shall mean any payment or distribution in
the nature of compensation to or for the benefit of the Participant, whether
paid or payable pursuant to this Plan or otherwise; (ii) “Plan Payment” shall
mean a Payment paid or payable pursuant to this Plan (disregarding this
Section 4.4); (iii) “Present Value” shall mean such value determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code; and
(iv) “Reduced Amount” shall mean an amount expressed in Present Value that
maximizes the aggregate Present Value of Plan Payments without causing any
Payment to be nondeductible by the Company or Employer because of Section 280G
of the Code.

 

(b)                              Anything in this Plan to the contrary
notwithstanding, in the event PricewaterhouseCoopers LLP or such other
accounting firm selected by the Company prior to the Change in Control (the
“Accounting Firm”) shall determine that receipt of all Payments would subject
the Participant to tax under Section 4999 of the Code, the aggregate Plan
Payments shall be reduced (but not below zero) to meet the definition of Reduced
Amount.

 

(c)                               If the Accounting Firm determines that
aggregate Plan Payments should be reduced to the Reduced Amount, the Company
shall promptly give the Participant notice to that effect and a copy of the
detailed calculation thereof, and the Participant may then elect, in his or her
sole discretion, which and how much of the Plan Payments shall be eliminated or
reduced (as long as after such election the Present Value of the aggregate Plan
Payments equals the Reduced Amount), and shall advise the Company in writing of
his or her election within 30 days of his or her receipt of notice.  If no such
election is made by the Participant within such 30-day period, the Company may
elect which of such Plan Payments shall be eliminated or reduced (as long as
after such election the Present Value of the aggregate Plan Payments equals the
Reduced Amount) and shall notify the Participant promptly of such election.  All
determinations made by the Accounting Firm under this Section shall be binding
upon the Company and the Participant and shall be made within 60 days of a
termination of employment of the Participant.  As promptly as practicable
following such determination, the Company shall pay to or distribute for the
benefit of the Participant such Plan Payments as are then due to the Participant
under this Plan and shall promptly pay to or distribute for the benefit of the
Participant in the future such Plan Payments as become due to the Participant
under this Plan.

 

(d)                             As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that

 

-9-

--------------------------------------------------------------------------------


 

amounts will have been paid or distributed by the Company to or for the benefit
of the Participant pursuant to this Plan which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of the Participant
pursuant to this Plan could have been so paid or distributed (“Underpayment”),
in each case, consistent with the calculation of the Reduced Amount hereunder. 
In the event that the Accounting Firm, based upon the assertion of a deficiency
by the Internal Revenue Service against either the Company or the Participant
which the Accounting Firm believes has a high probability of success determines
that an Overpayment has been made, any such Overpayment paid or distributed by
the Company to or for the benefit of the Participant shall be treated for all
purposes as a loan to the Participant which the Participant shall repay to the
Company together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no such loan shall be
deemed to have been made and no amount shall be payable by the Participant to
the Company if and to the extent such deemed loan and payment would not either
reduce the amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes.  In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant together
with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

 

(e)                               All fees and expenses of the Accounting Firm
in implementing the provisions of this Section 4.4 shall be borne by the
Company.

 

ARTICLE V

SUCCESSOR TO COMPANY

 

4.1                            This Plan shall bind any successor of the Company
or to all or substantially all of its assets or its businesses (whether direct
or indirect, by purchase, merger, consolidation or otherwise), in the same
manner and to the same extent that the Company would be obligated under this
Plan if no succession had taken place.

 

4.2                            In the case of any transaction in which a
successor would not by the foregoing provision or by operation of law be bound
by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

 

5.1                            Duration of Plan.  If a Change in Control has not
occurred and the Board does not have knowledge of an event that could reasonably
be expected to constitute a Change in Control, this Plan may be terminated by
resolution adopted by the Board; provided that the Participants are given
written notice of such termination three years in advance of such

 

-10-

--------------------------------------------------------------------------------


 

termination.  If a Change in Control occurs while this Plan is in effect, this
Plan shall continue in full force and effect for at least two years following
such Change in Control, and shall not terminate or expire until after all
Participants who become entitled to any payments hereunder shall have received
such payments in full.

 

5.2                            Amendment or Termination.  The Board may amend or
terminate this Plan; provided, that this Plan may not be terminated or amended
in a manner adverse to Participants prior to the third anniversary of the date
on which notice of such amendment or termination is provided to the Participants
or during the two-year period following a Change in Control.

 

5.3                            Procedure for Extension, Amendment or
Termination.  Any extension, amendment or termination of this Plan by the Board
in accordance with the foregoing shall be made by action of the Board in
accordance with the Company’s charter and by-laws and applicable law.

 

5.4                            Delegation of Power to Amend or Termination.  The
powers of the Board under this Section 6 may be delegated to the Human Resources
Committee of the Board.

 

ARTICLE VII

MISCELLANEOUS

 

6.1                            Full Settlement.  The Company’s obligation to
make the payments provided for under this Plan and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against a Participant or others.  In no event shall a Participant be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Participant under any of the provisions of this Plan and
such amounts shall not be reduced whether or not the Participant obtains other
employment.  The Company agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses which a Participant may reasonably incur as
a result of any contest by the Company, the Participant or others of the
validity or enforceability of, or liability under, any provision of this Plan or
any guarantee of performance thereof (including as a result of any contest by
the Participant about the amount of any payment pursuant to this Plan),
provided, that the Participant shall be required to reimburse the Company for
such payments if the Participant does not prevail on substantially all of the
issues in connection with such dispute.

 

6.2                            Employment Status.  This Plan does not constitute
a contract of employment or impose on the Participant or the Participant’s
Employer any obligation for the Participant to remain an Employee or change the
status of the Participant’s employment or the policies of the Company and its
Subsidiaries regarding termination of employment.  For purposes of this Plan,
employment with any of the Company’s Subsidiaries or any parent corporation of
the Company or any of its subsidiaries shall be treated as continued employment
with the Company.

 

-11-

--------------------------------------------------------------------------------


 

6.3                            Confidential Information.  Each Participant shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its Affiliated Companies, and their respective businesses, which shall have been
obtained by the Participant during the Participant’s employment by the Company
or any of its Affiliated Companies and which shall not be or become public
knowledge (other than by acts by the Participant or representatives of the
Participant in violation of this Plan).  After termination of a Participant’s
employment with the Company, the Participant shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.  In no event shall an
asserted violation of the provisions of this Section 7.3 constitute a basis for
deferring or withholding any amounts otherwise payable under this Plan.

 

6.4                            Named Fiduciary; Administration.  The Company is
the named fiduciary of the Plan, and shall administer the Plan, acting through
the Plan Committee of the GRP (the “Administrative Committee”).

 

6.5                            Claim Procedure.  If an Employee or former
Employee makes a written request alleging a right to receive benefits under this
Plan or alleging a right to receive an adjustment in benefits being paid under
the Plan, the Company shall treat it as a claim for benefit.  All claims for
benefit under the Plan shall be sent to the Administrative Committee and must be
received within 30 days after termination of employment.  If the Company
determines that any individual who has claimed a right to receive benefits, or
different benefits, under the Plan is not entitled to receive all or any part of
the benefits claimed, it will inform the claimant in writing of its
determination and the reasons therefor in a manner calculated to be understood
by the claimant.  The notice will be sent within 60 days of the claim.  The
notice shall make specific reference to the reasons for denial and pertinent
Plan provisions on which the denial is based, and describe any additional
material or information necessary for the claim to succeed and a description of
why it is necessary.  Such notice shall, in addition, inform the claimant what
procedure the claimant should follow to take advantage of the review procedures
set forth below in the event the claimant desires to contest the denial of the
claim.  The claimant may within 90 days thereafter submit in writing to the
Company a notice that the claimant contests the denial of his or her claim by
the Company and desires a further review.  The Administrative Committee shall
within 60 days thereafter review the claim and authorize the claimant to appear
personally and review pertinent documents and submit issues and comments
relating to the claim to the persons responsible for making the determination on
behalf of the Company.  The Company will render its final decision with specific
reasons therefor and in a manner calculated to be understood by the claimant,
and will transmit it to the claimant within 60 days of the written request for
review.  If the Company fails to respond to a claim filed in accordance with the
foregoing within 60 days, the Company shall be deemed to have denied the claim. 
This Section 7.5 shall not serve to prohibit any Participant from bringing an
action in a court of competent jurisdiction to enforce his or her rights under
the Plan after satisfaction of the foregoing procedures.  Notwithstanding the
foregoing, the claims and appeals procedure provided for in

 

-12-

--------------------------------------------------------------------------------


 

this Section 7.5 will be provided for the use and benefit of Participants who
may choose to use such procedures, but compliance with the provisions of these
claims and appeals procedures will not be mandatory for any Participant claiming
benefits after a Change in Control.  It will not be necessary for any
Participant to exhaust these procedures and remedies after a Change in Control
prior to bringing any legal claim or action, or asserting any other demand, for
payments or other benefits to which such participant claims entitlement.

 

6.6                            Unfunded Plan Status.  All payments pursuant to
the Plan shall be made from the general funds of the Company and no special or
separate fund shall be established or other segregation of assets made to assure
payment.  No Participant or other person shall have under any circumstances any
interest in any particular property or assets of the Company as a result of
participating in the Plan.  Notwithstanding the foregoing, the Company may (but
shall not be obligated to) create one or more grantor trusts, the assets of
which are subject to the claims of the Company’s creditors, to assist it in
accumulating funds to pay its obligations under the Plan.

 

6.7                            Validity and Severability.  The invalidity or
unenforceability of any provision of the Plan shall not affect the validity or
enforceability of any other provision of the Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

6.8                            Governing Law.  The validity, interpretation,
construction and performance of the Plan shall in all respects be governed by
the laws of the State of Delaware without reference to principles of conflict of
law, except to the extent pre-empted by Federal law.

 

6.9                            Top-Hat Plan.  For purposes of ERISA, the Plan is
intended to constitute a “top-hat” plan, as described in Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA and the regulations promulgated thereunder.

 

6.10                    Section 409A.    Notwithstanding any provision of this
Agreement to the contrary, to the extent that the benefits provided under
subsections (b) and (c) of Appendices A, B and C, Section 4.4, and Section 7.1
are not “disability pay” or “death benefit” plans within the meaning of Treasury
Regulation Section 1.409A-1(a)(5), then (i) the amount of such benefits provided
during one calendar year shall not affect the amount of such benefits provided
in any other taxable year, except to the extent such benefits consist of the
reimbursement of expenses referred to in Section 105(b) of the Code in which
case a limitation may be imposed on the amount of such reimbursements as
described in Treasury Regulation Section 1.409A-3(i)(1)(iv)(B); (ii) any
benefits that are reimbursements must be made on or before the last day of the
calendar year following the calendar year in which the fee or expense was
incurred (provided, that the Participant shall have submitted an invoice for
such fee or expense at least 10 days before the end of the calendar year next
following the calendar year in which such fee or expense was incurred) or, in
the case of the benefits under Section 4.4, the tax was due to the applicable
taxing authority; and (iii) to the extent any such benefit is an in-kind
benefit, such benefit may not be liquidated or exchanged for another benefit. 
In addition, within the time

 

-13-

--------------------------------------------------------------------------------


 

period permitted by the applicable Treasury Regulations, the Company may, in
consultation with the Participant, modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Participant, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Participant pursuant to Section 409A of
the Code.  The Plan is intended to be exempt from the application of Code
Section 409A.  To the extent this Plan is determined to be subject to Code
Section 409A and a provision of the Plan is contrary to or fails to address the
requirements of Code Section 409A and related Treasury Regulations, the Plan
shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable Treasury Regulations until
the Plan is appropriately amended to comply with such requirements. Furthermore,
to the extent this Plan is determined to be subject to Code Section 409A, any
payment made on account of the termination of a “specified employee” (as
determined under Treas. Reg. § 1.409A-1(i)) shall be made on the date that is
six (6) months after the Employee’s Date of Termination to the extent necessary
to comply with the requirements of Code Section 409A and related Treasury
Regulations; provided, however, that the payments of vested amounts to which the
Employee would have been entitled during such 6-month period, but for this
Section, shall be accumulated and paid to the Employee on the first (1st) day of
the seventh (7th) month following the Employee’s Date of Termination.

 

-14-

--------------------------------------------------------------------------------


 

APPENDIX A

 

(E4 PROFILE)

 

 

If the Participant is a Chief Executive Officer of the Employer on the Date of
Termination, he or she shall receive the following Separation Benefits in
accordance with Section 4.2.

 

(a)                               A cash lump sum which shall be the aggregate
of the amounts set forth in clauses (i), (ii), (iii) and (iv):

 

  (i)                          the sum of (A) any portion of the Participant’s
Annual Salary earned through the Date of Termination that was not previously
paid and (B) any accrued vacation pay, in each case to the extent not
theretofore paid and in full satisfaction of the rights of the Participant
thereto;

 

 (ii)                          an amount equal to three (3) times the
Participant’s Annual Salary;

 

(iii)                          an amount equal to one (1) times the
Participant’s Target Annual Bonus; and

 

(iv)                                        an amount equal to eighteen (18)
months of the Employer and Employee portion of the cost at the Date of
Termination of continuing group medical, prescription and dental coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), with interest on the amount at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

 

(b)                              The Company shall at its sole expense provide
the Participant with reasonable outplacement services during the one-year period
following the Participant’s Date of Termination.  The Participant shall not,
however, be entitled to any payment in lieu of accepting outplacement assistance
services.

 

(c)                               If the Participant (and eligible family
members) elect COBRA, the Employer shall continue coverage until the earlier of
(a) the end of the COBRA period, or (b) such earlier date that the Participant
is covered under another group health plan, subject to the terms of such plan
and applicable law.

 

(d)                             Any reimbursements or in-kind benefits provided
under this Plan that are subject to Code Section 409A shall be made or provided
in accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Plan, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the

 

-15-

--------------------------------------------------------------------------------


 

reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

-16-

--------------------------------------------------------------------------------


 

APPENDIX B

 

(E3 PROFILE)

 

 

If the Participant is an Executive Vice President or Senior Vice President of
the Employer on the Date of Termination, he or she shall receive the following
Separation Benefits in accordance with Section 4.2.

 

(a)                               A cash lump sum which shall be the aggregate
of the amounts set forth in clauses (i), (ii), (iii) and (iv):

 

(i)                                  the sum of (A) any portion of the
Participant’s Annual Salary earned through the Date of Termination that was not
previously paid and (B) any accrued vacation pay, in each case to the extent not
theretofore paid and in full satisfaction of the rights of the Participant
thereto;

 

(ii)                              an amount equal to two (2) times the
Participant’s Annual Salary;

 

(iii)                          an amount equal to one (1) times the
Participant’s Target Annual Bonus; and

 

(iv)                          an amount of six (6) months of the Employer and
Employee portion of the cost at the Date of Termination of continuing group
medical, prescription and dental coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), with interest on the
amount at the applicable federal rate provided for in Section 7872(f)(2) of the
Code.

 

 

(b)                              The Company shall at its sole expense provide
the Participant with reasonable outplacement services during the one-year period
following the Participant’s Date of Termination.  The Participant shall not,
however, be entitled to any payment in lieu of accepting outplacement assistance
services.

 

(c)                               If the Participant (and eligible family
members) elect COBRA, the Employer shall continue coverage until the earlier of
(a) the end of the COBRA period, or (b) such earlier date that the Participant
is covered under another group health plan, subject to the terms of such plan
and applicable law.

 

(d)                             Any reimbursements or in-kind benefits provided
under this Plan that are subject to Code Section 409A shall be made or provided
in accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Plan, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits

 

-17-

--------------------------------------------------------------------------------


 

provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

-18-

--------------------------------------------------------------------------------


 

APPENDIX C

 

(E1/E2 PROFILE)

 

 

If the Participant is a Vice President or Assistant Vice President of the
Employer on the Date of Termination, he or she shall receive the following
Separation Benefits in accordance with Section 4.2.

 

(a)       A cash lump sum which shall be the aggregate of the amounts set forth
in clauses (i), (ii) and (iii):

 

(i)          the sum of (A) any portion of the Participant’s Annual Salary
earned through the Date of Termination that was not previously paid and (B) any
accrued vacation pay, in each case to the extent not theretofore paid and in
full satisfaction of the rights of the Participant thereto;

 

(ii)      an amount equal to one (1) times the Participant’s Annual Salary; and

 

(iii)  an amount equal to one (1) times the Participant’s Target Annual Bonus.

 

(b)      The Company shall at its sole expense provide the Participant with
reasonable outplacement services during the one-year period following the
Participant’s Date of Termination.  The Participant shall not, however, be
entitled to any payment in lieu of accepting outplacement assistance services.

 

(c)       If the Participant (and eligible family members) elect COBRA, the
Employer shall continue coverage until the earlier of (a) six months before the
end of the COBRA period, or (b) such earlier date that the Participant is
covered under another group health plan, subject to the terms of such plan and
applicable law.

 

(d)     Any reimbursements or in-kind benefits provided under this Plan that are
subject to Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in the Plan, (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

-19-

--------------------------------------------------------------------------------


 

EXHIBIT F

 

INTELLECTUAL PROPERTY, CONFIDENTIALITY
AND RESTRICTIVE COVENANT AGREEMENT

 

[g165761km11i001.jpg]

 

This Intellectual Property, Confidentiality And Restrictive Covenant Agreement
sets forth an agreement between Gary E. Heasley and CARPENTER TECHNOLOGY
CORPORATION and its subsidiaries (“Carpenter”).  In consideration of your
employment by Carpenter, the use of Carpenter’s facilities, know-how and
experience and the compensation, rights and benefits described in that certain
employment offer letter between you and Carpenter dated July 11, 2013 (the
“Offer Letter”), you agree to and will abide by the following terms and
conditions for the duration of your employment by Carpenter, commencing upon
your start date and thereafter.

 

SECTION 1.  INVENTIONS

 

The term “Inventions” shall mean any and all inventions and discoveries made,
created or conceived by you, whether alone or jointly with others, relating to
Carpenter’s business.  This shall include, but not be limited to, improvements,
designs, formulas, processes, computer programs, databases, trade secrets,
proprietary information, documentation and materials.  In the event of any
dispute, it is agreed that Carpenter shall be the sole judge as to whether or
not an invention relates to Carpenter business.

 

A.            CARPENTER’S RIGHTS TO INVENTIONS

 

(i)            Disclosure.

 

You agree to immediately make full written disclosure to Carpenter of any and
all inventions that are conceived or reduced to practice during your employment
by Carpenter and relate to the business and products, or to the actual or
demonstrably anticipated research or development of Carpenter (“Carpenter
Inventions”).

 

(ii)           Assignment to Carpenter.

 

You agree that all Inventions that: (i) are Carpenter Inventions; (ii) are
developed using Carpenter’s confidential and proprietary information,
facilities, equipment and supplies; or (iii) result from work performed by you
for Carpenter, will be the sole and exclusive property of Carpenter and you
hereby assign all of your right, title and interest in such Carpenter Inventions
to Carpenter.  You also agree to perform any acts necessary to accomplish this
assignment.

 

(iii)         Assignment of Moral Rights.

 

To the extent permitted by law, you hereby assign any “moral” rights you may
have in Carpenter Inventions to Carpenter and agree to forever waive and never
assert any “moral” rights you may have in Carpenter Inventions during or after
the termination of your employment with Carpenter.

 

B.            YOUR RIGHT TO INVENTIONS

 

(i)            Prior Inventions.

 

“Prior Inventions” are inventions you made and claim an ownership interest in
prior to your employment by Carpenter or prior to executing this Agreement.

 

Please place your initials on one of the following two lines:

 

_____                    I have not made any Prior Inventions.

 

_____                    Prior Inventions I claim to have made are attached on a
separate piece of paper.

 

--------------------------------------------------------------------------------


 

If you have not listed any Prior Inventions, you agree that no Prior Inventions
exist.  To the extent Prior Inventions do exist, you hereby waive any and all
rights or claims of ownership in such Prior Inventions.

 

If you have listed Prior Inventions, you hereby grant to Carpenter a
royalty-free, irrevocable, perpetual, world-wide license to any Prior Invention
that is now or hereafter infringed by a Carpenter product, process or method of
doing business (“Carpenter Product”) if:

 

(a)           you were involved in the development or implementation of that
portion of the Carpenter Product that infringes upon your Prior Invention;

 

(b)           you acquiesced or permitted other Carpenter employees to utilize
your Prior Invention in the course of their development or implementation of the
Carpenter product; or

 

(c)           upon first learning of Carpenter’s use of your Prior Invention,
you do not immediately notify, in writing, Carpenter’s Vice President of
Technology of the infringement of your Prior Invention and the need for a
license.

 

The listing of Prior Inventions does not constitute an acknowledgement by
Carpenter of the existence or extent of such Prior Inventions nor of your
ownership of such Prior Inventions.

 

(ii)           Future Inventions.

 

Carpenter agrees that you will own any inventions you develop while employed by
Carpenter or thereafter as long as you develop such inventions:  (1) on your own
time;  (2) not while performing Carpenter work;  (3) without the use of
Carpenter confidential and proprietary information, facilities, equipment and
supplies; and (4) outside the scope of Carpenter’s business.

 

SECTION 2.  PROTECTION OF CARPENTER INVENTIONS

 

You agree (at Carpenter’s expense) to assist Carpenter in every proper way in
obtaining and enforcing patents, copyrights and other legal protections for
Carpenter Inventions in any and all countries.  You further agree to execute all
lawful documents deemed necessary or advisable by Carpenter to obtain or enforce
such patents, copyrights and other legal protections.  You acknowledge that all
original works of authorship that are made by you within the scope of your
employment by Carpenter, and that are protectable by copyright , are works made
for hire, pursuant to the United States Copyright Act (17 U.S.C. §101).

 

SECTION 3.  CONFIDENTIAL PROPRIETARY INFORMATION

 

You understand that your employment by Carpenter creates a relationship of
confidence and trust with respect to any information of a confidential,
proprietary and secret nature that may be disclosed to you or otherwise learned
by you in the course of your employment at Carpenter, including but not limited
to, any confidential information of third parties disclosed to Carpenter.  Such
confidential, proprietary, and secret information includes, but is not limited
to, information and material relating to past, present or future Inventions,
marketing plans, manufacturing and product plans, technical specifications,
hardware design and prototypes, business strategies, financial information, and
forecasts, personnel information, and customer lists, and is referred to
collectively in this Agreement as “Proprietary Information.”

 

A.            CONFIDENTIALITY OF PROPRIETARY INFORMATION

 

You understand and agree that your employment by Carpenter requires you to keep
all Proprietary Information in confidence and trust for the tenure of your
employment and thereafter, and that you will not use or disclose Proprietary
information without the written consent of Carpenter, except as necessary to
perform your duties as an employee of Carpenter.  Upon termination of your
employment with Carpenter, you will promptly deliver to Carpenter all documents
and materials of any kind pertaining to your work at Carpenter, and you agree
that you will not take with you any documents, materials or copies thereof,
whether on paper, magnetic or optical media or any other medium, containing any
Proprietary Information.

 

-2-

--------------------------------------------------------------------------------


 

B.            INFORMATION OF OTHERS

 

You agree that during the tenure of your employment by Carpenter and thereafter,
you will not improperly use or disclose to Carpenter any confidential, or
proprietary, or secret information of your former employers or any other
person.  You further agree that you have not, and during your employment with
Carpenter will not, bring any confidential, proprietary or secret information of
your former employer(s) or any other person(s) onto Carpenter property.

 

SECTION 4.  RESTRICTIVE COVENANTS

 

A.            NON-COMPETITION AND NON-SOLICITATION

 

You agree that during the tenure of your employment by Carpenter and for a
period of 18 months after termination of that employment (without regard to the
reason for the termination and whether the termination is initiated by you or
Carpenter) (the “Restricted Period”) you will not, on your own or together with
other persons, directly or indirectly, (i) own, manage, operate, join, control
or participate in the ownership, management, operation or control of or become
the employee of any business engaged in the research, development, manufacture,
sale, marketing or distribution of stainless steel, titanium, specialty alloys,
or metal fabricated parts or components similar to or competitive with those
manufactured by Carpenter; (ii) offer services to any business that is or has
been at any time during the preceding three year period a customer, vendor or
contractor of Carpenter; or (iii) solicit any employee of Carpenter to terminate
his or her employment with Carpenter for purposes of hiring such employee or
hire any person who is an employee of Carpenter.

 

B.            REMEDIES AND ENFORCEMENT

 

(i)            Equitable Relief.

 

You acknowledge and agree that if you breach any of the restrictive covenants
contained in this section (the “Covenants”), Carpenter will suffer immediate and
irreparable harm and injury for which Carpenter will have no adequate remedy at
law.  Accordingly, in any action or proceeding to enforce the Covenants, you
agree not to assert the claim or defense that an adequate remedy at law exists. 
Rather, if you breach any of the Covenants, Carpenter shall be absolutely
entitled to obtain equitable relief, including without limitation temporary
restraining orders, preliminary injunctions, permanent injunctions, and specific
performance.  Carpenter will also have the right and remedy to require you to
account for and pay over to Carpenter all compensation, profits, monies,
accruals, increments or other benefits derived or received by you as the result
of such breach.  The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to Carpenter.  In addition to the other
remedies in this section to which Carpenter may be entitled, Carpenter shall
receive attorneys’ fees and any other expenses incident to its maintenance of
any action to enforce its rights under this Agreement.

 

(ii)           Extension of Restricted Period.

 

If you breach the Covenants in any respect, the Restricted Period will be
extended for a period equal to the period that you were in breach.

 

(iii)         Judicial Modification.

 

If a court determines that the Covenants (or any portion thereof) are
unenforceable because of their duration, scope or otherwise, it is the intention
of the parties that such court then modify the Covenants to the minimum extent
necessary and, in their modified form, for the Covenants to then be
enforceable.  Moreover, if any court holds the Covenants (or any portion
thereof) unenforceable by reason of their duration or scope or otherwise, it is
the intention of the parties that such determination not bar or in any way
affect the right of Carpenter to the relief provided above in the courts of any
other jurisdiction within the scope of such Covenants.

 

(iv)          Disclosure.

 

-3-

--------------------------------------------------------------------------------


 

You agree to disclose the existence and terms of the Covenants to any person for
whom you perform services during the Restricted Period.

 

C.            ACKNOWLEDGEMENTS

 

You acknowledge that the Covenants are reasonable and necessary to protect the
legitimate interests of Carpenter and its affiliates, that the duration and
scope of the Covenants are reasonable given the position you will hold within
Carpenter, and that Carpenter would not have entered into the Offer Letter or
otherwise agreed to employ you, unless you had agreed to be bound by the
Covenants.

 

SECTION 5.  MISCELLANEOUS PROVISIONS

 

A.            SEVERABILITY

 

If one or more of the provisions of this Agreement are deemed void or
unenforceable by law, then the remaining provisions will continue in full force
and effect.

 

B.            GOVERNING LAW

 

This Agreement will be governed by the laws of the Commonwealth of
Pennsylvania.  Any legal action arising out of this Agreement shall be venued in
Berks County, Pennsylvania.

 

C.            SUCCESSORS AND ASSIGNS

 

This Agreement will be binding upon your heirs, executors, administrators, and
other legal representatives and will be for the benefit of Carpenter, its
successors and assigns.

 

BY EXECUTING THIS AGREEMENT, I INTEND TO BE LEGALLY BOUND BY ALL OF THE TERMS
AND CONDITIONS CONTAINED IN THIS AGREEMENT.

 

 

 

 

 

 

 

 

 

Gary E. Heasley

 

Date

 

-4-

--------------------------------------------------------------------------------